 1   JAMES V. FAZIO, III (CSB# 183353)
     jamesfazio@sandiegoiplaw.com
 2   TREVOR Q. CODDINGTON, PH.D. (CSB# 243042)
     trevorcoddington@sandiegoiplaw.com
 3   SAN DIEGO IP LAW GROUP LLP
     12526 High Bluff Drive, Suite 300
 4   San Diego, CA 92130
     Telephone: (858) 792-3446
 5   Facsimile:    (858) 792-3501
 6   Attorneys for Defendants,
     BREA L. JOSEPH and KBZ FX, INC.
 7
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRATEGIC OPERATIONS, INC.,         CASE NO. 3:17-CV-1539-JLS-
                                         WVG
12                Plaintiff,
                                         REPLY MEMORANDUM OF
13        vs.                            POINTS AND AUTHORITIES
                                         BY DEFENDANTS BREA
14   BREA K. JOSEPH; KASEY               JOSEPH AND KBZ FX, INC. IN
     EROKHIN; KBZ FX; KBZ FX, INC.;      SUPPORT OF THEIR MOTION
15   and DOES 1 through 10, inclusive,   TO DISMISS THE AMENDED
                                         COMPLAINT FOR FAILURE TO
16                Defendants.            STATE A CLAIM UNDER FED.
                                         R. CIV. P. 12(B)(6)
17
18                                       NO HEARING REQUESTED
19
                                         Date:    November 15, 2018
20                                       Time:    1:30 p.m.
                                         Judge:   Hon. Janis L. Sammartino
21                                       Ctrm.:   4D (Schwartz)
22
23
24
25
26
27
28


                                                         3:17-cv-1539-JLS-WVG
 1         Defendants Brea Joseph and KBZ FX, Inc. (collectively, “KBZ”) respectfully
 2   submit the following reply memorandum of points and authorities in support of
 3   their motion to dismiss the amended complaint for failure to state a claim under
 4   Fed. R. Civ. P. 12(b)(6). KBZ submits that this motion is suitable for decision
 5   without oral argument and does not request a hearing.
 6   I.    ARGUMENT
 7         A. StOps Simply Pleads No Factual Basis for Patent Infringement.
 8         Contrary to StOps’ opposition, KBZ is not proposing a pleading standard
 9   higher than that required by Twombly and Iqbal. Further, KBZ has not admitted
10   that any Instagram images attached to the First Amended Complaint (“FAC”) are
11   authentic. Rather, KBZ has simply observed that none of the exhibits to the FAC
12   provides any factual basis for infringement.
13         First, the fact that Exhibit 5 to the FAC may show a KBZ product “in use”
14   does not mean the product shows or supports infringement. Even a cursory
15   observation of Exhibit 5 (cut and pasted below) immediately confirms that it does
16   not depict a product with any blood-like fluid “reservoir” as required by all claims
17   of the patents in suit, and does not show any “cavity” for containing artificial
18   human organs as required by the patents. ECF No. 16 [Exh. 5 at 73]; ECF No. 16
19   at 27 [claim 1 of ‘403 patent requiring “at least one fluid reservoir for holding a
20   blood-like fluid” and “a cavity generally between the first and second portions”];
21   Id. at 39 [claim 1 of ‘693 patent]; Id. at 52 [claims 1 of ‘774 patent]. Indeed, all but
22   one of the images do not even depict a product. No claim construction is needed to
23   confirm this visual observation. See Kai U.S.A., Ltd. v. Buck Knives, Inc., 2006 WL
24   314456, at *11 (D. Or. Feb. 9, 2006) (finding that no claim construction was
25   necessary because the language was “clear on its face”).
26
27
28
                                                1
                                                                      3:17-cv-1539-JLS-WVG
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
           StOps argues that the product advertises “air releasing sounds” that can be
13
     used to “simulate a sucking chest wound.” But that does not mean or show that the
14
     KBZ product actually contains any blood-like fluid “reservoir,” and does not show
15
     any “cavity” for containing artificial human organs, as required by all claims of the
16
     patents in suit. ECF No. 16 at 27 [claim 1 of ‘403 patent]; Id. at 39 [claim 1 of ‘693
17
     patent]; Id. at 52 [claims 1 and 4 of ‘774 patent]. StOps’ attorney argument that
18
     such capability can only be achieved with a chest cavity and simulated lung is
19
     simply unsubstantiated.
20
           Likewise, Exhibit 6 to the FAC (see image below) does not show any blood-
21
     like fluid “reservoir” and does not show any “cavity” for containing artificial
22
     internal human organs as required by all claims of the patents in suit. ECF No. 16
23
     [Exh. 6 at 75]. StOps’ argument that the accompanying text describes the product
24
     as “being used during field training” with “lifelike skin” that can “perform a tension
25
     pneumothorax” and treat injuries “such as eviscerated bowels and gunshot wounds”
26
     does not mean or show that the KBZ product actually contains any blood-like fluid
27
     “reservoir” and does not mean or show any “cavity” for containing artificial human
28
                                               2
                                                                     3:17-cv-1539-JLS-WVG
 1   organs as required by the patents in suit.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
           Next, StOps argues that Exhibits 7, 8 and 9 “clearly show each patented
14
     component” being used by KBZ. But they show nothing of the kind. Exhibit 7 (cut
15
     and pasted below) is a photograph showing two unidentified people working on
16
     half of a dummy in an unspecified workroom. ECF No. 16 [Exh. 7 at 77]. Exhibit
17
     7 does not depict any blood-like fluid reservoir, does not show any “cavity” for
18
     containing artificial internal human organs, and does not even depict a completed
19
     product. Id.
20
21
22
23
24
25
26
27
28
                                                  3
                                                                    3:17-cv-1539-JLS-WVG
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         Exhibit 8 to the FAC shown below is a photograph showing two people
13   inside a workroom at KBZ; it does not depict any product by KBZ whatsoever.
14   ECF No. 16 [Exh. 8 at 79]. Exhibit 8 certainly does not depict any product having
15   a blood-like fluid reservoir or any “cavity” for containing artificial internal human
16   organs, as required by the ‘403, ‘774 and ‘693 patents. Id.
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
                                                                     3:17-cv-1539-JLS-WVG
 1         Lastly, Exhibit 9 to the FAC shown below is a photograph of a woman
 2   wearing a partial artificial rib cage over her clothing. ECF No. 16 [Exh. 9 at 81].
 3   Exhibit 9 does not show any product having a blood-like fluid reservoir, and does
 4   not show any “cavity” for containing artificial human organs. Exhibit 9 does not
 5   even show any “raiment dimensioned to cover the torso of a person” as required by
 6   the patents. Id.
 7
 8
 9
10
11
12
13
14
15
16
17
18
           In short, StOps simply pleads no factual basis for patent infringement, so
19
     StOps’ patent infringement claims should be dismissed in their entirety with
20
     prejudice.
21
22         B. StOps’ Claims for Breach of Nondisclosure Agreement and Unfair
              Competition Are Equally Baseless.
23
           StOps argues it has sufficiently pleaded its unfair competition claim by
24
     alleging Joseph and Erokhins’ prior employment with StOps, their alleged copying
25
     of StOps’ cut suit without consent, and their alleged use of unspecified StOps’
26
     confidential information to create KBZ’s product. But StOps fails to rebut the
27
     argument that KBZ’s alleged use of StOps’ confidential “trade secret information”
28
                                               5
                                                                     3:17-cv-1539-JLS-WVG
 1   to make a product that “embodies the inventions claimed in the ‘403 patent” (FAC,
 2   ¶¶68-9) by law cannot constitute unfair competition or trade secret
 3   misappropriation because the inventions claimed by a patent are by definition
 4   public and not confidential. Accent Packaging, Inc. v. Leggett & Platt, Inc., 707
 5   F.3d 1318, 1329-30 (Fed. Cir. 2013).1 Patent publication eliminates trade secret
 6   protection.
 7         Moreover, as discussed above, none of the Instagram postings attached to the
 8   Amended Complaint depict any blood-like fluid reservoir, as required by the
 9   patents in suit; and none of the Instagram postings show any “cavity” for containing
10   artificial internal human organs, as required by all claims of the patents. ECF No.
11   16 at 72-73 [Exh. 5]; Id. at 75 [Exh. 6]; Id. at 77 [Exh. 77]; Id. at 79 [Exh. 8]; Id. at
12   81 [Ex. 9]. Therefore, the Court should therefore dismiss StOps’ claims for unfair
13   competition and breach of nondisclosure agreement for lack of any factual basis.
14   Collymore v. F.B.I., 1995 WL 165308, at *3 (N.D. Cal. Mar. 31, 1995) (dismissing
15   claims that “clearly lack any factual basis”); Amano v. Bank of America, N.A., 2013
16   WL 12122583, at *6-7 (D. Hawaii Aug. 20, 2013) (dismissing complaint because it
17   lacks any factual basis).
18
           C. StOps’ Alter Ego Allegations Must Be Dismissed Because They Lack
19            The Required Particularity.
20         StOps argues it has not pleaded a cause of action or prayer for alter ego
21   liability but StOps does allege that “[o]n information and belief, KBZ FX, Inc. . . .
22   is merely the alter-ego of Defendants Erokhin and Joseph.” FAC, ¶8. This single-
23   sentence alter ego allegation, however, lacks any details and contains no specific
24
     1
       StOps’ citation to Texas Advanced Optoelectronic Solutions, Inc. v. Renesas
25   Electronics America, Inc., 895 F.3d 1304 (Fed. Cir. 2018), is unavailing. True, the
     Federal Circuit there did affirm a jury verdict finding both patent infringement and
26   trade secret misappropriation but on completely separate factual bases. The
     infringement verdict was based on the defendant’s infringement of a patent directed
27   to ambient light sensors. The trade secret claim, however, was based on the
     defendant’s misappropriation of TSAO’s “detailed financial information” and a
28   “packaging roadmap” for glass packaging. Id. at 1312.
                                                 6
                                                                       3:17-cv-1539-JLS-WVG
 1   facts whatsoever. StOps’ alter ego allegation, therefore, must be stricken from the
 2   FAC and dismissed. Square 1 Bank v. Lo, 2014 WL 4181907, at *3 (N.D. Cal.
 3   Aug. 22, 2014) (a plaintiff “must allege his alter ego theory with specificity
 4   pursuant to Rule 9(b).”); Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d
 5   1101, 1116 (C.D. Cal. 2003) (“[c]onclusory allegations of ‘alter ego’ status are
 6   insufficient to state a claim,” rather “a plaintiff must allege the elements of alter ego
 7   liability, as well as facts supporting each.”).
 8   II.   CONCLUSION
 9         For the foregoing reasons, the Court should dismiss the amended complaint
10   and all claims in their entirety with prejudice for failure to state a claim under Fed.
11   R. Civ. P. 12(b)(6). Because StOps has already been given an opportunity to
12   amend, further leave to amend should be denied. Ascon Props., Inc. v. Mobil Oil
13   Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (“discretion to deny leave to amend is
14   particularly broad where plaintiff has had prior opportunities to amend.”).
15   Dated: November 7, 2018            SAN DIEGO IP LAW GROUP LLP
16
17                                      By:/s/James V. Fazio, III
                                                       JAMES V. FAZIO, III
18                                                 TREVOR Q. CODDINGTON
19                                      Attorneys for Defendants,
                                        BREA L. JOSEPH and KBZ FX, INC.
20
21
22
23
24
25
26
27
28
                                                 7
                                                                       3:17-cv-1539-JLS-WVG
